UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-124704 ENVIRONMENTAL INFRASTRUCTURE HOLDINGS CORP. (Exact name of registrant as specified in its charter) Delaware 32-0294481 (State or other jurisdiction of incorporation (I.R.S. Employer or organization) Identification No.) Four Tower Bridge 200 Barr Harbor Drive, Ste. 400 West Conshohocken, PA19428 (Address of Principal executiveoffices) Issuer’s telephone number: (866) 629-7646 Securities registered under Section 12(b) of the “Exchange Act” Common Share, Par Value, $.0001 (Title of each Class) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESxNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES¨NOx Number of shares of Environmental Infrastructure Holdings Corp Common Stock, $.001 par value, outstanding as of November 14, 2011:107,607,817 Number of shares of Environmental Infrastructure Holdings Corp Preferred Stock, $.001 par value, outstanding as of November 14, 2011:4,007,633 Table of Contents ENVIRONMENTAL INFRASTRUCTURE HOLDINGS CORP. Form 10-Q Table of Contents Page PART I. FINANCIAL INFORMATION Item 1 Financial Statements: 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Stockholders’ Deficit 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 29 Item 4 Controls and Procedures 31 Item 4T Controls and Procedures 31 PART II. OTHER INFORMATION Item 1 Legal Proceedings 32 Item 1A Risk Factors 32 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 6 Exhibits 33 SIGNATURES 34 Table of Contents Part I – FINANCIAL INFORMATION Item 1 – FinancialStatements (unaudited) Environmental Infrastructure Holdings Corp. Consolidated Balance Sheets As of September 30, 2011 and December 31, 2010 September30,2011 December31,2010 ASSETS (unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $205,000 and $205,000, respectively Inventory Prepaid expenses and other current assets - - Total Current Assets Property and equipment, net of accumulated depreciation and amortization Intangible assets, net of accumulated amortization and impairment allowances Assets of discontinued operation held for sale Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Current portion of debt $ $ Current portion of secured promissory note payable to related party Accounts payable Accrued expenses Accrued compensation Accrued interest Total Current Liabilities Long term portion of debt Long term portion of secured promissory note payable to a related party Liabilities of discontinued operation held for sale Total Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT Preferred stock, $.0001 par value; authorized 25,000,000 shares, none issued - - Common stock, $.0001 par value; authorized 125,000,000 shares: issued and outstanding 100,410,432 and 48,509,795 shares respectively) Committed to be issued 3,134,152 and 25,369,235 shares respectively Additional paid in capital Deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholder's Deficit $ $ See accompanying notes to consolidated financial statements. 3 Table of Contents Environmental Infrastructure Holdings Corp. Consolidated Statements of Operations For the Three and Nine Months Ended Sept 30, ThreeMonths Ended NineMonths Ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Revenues $ Cost of Revenues Gross Profit Operating Expenses Selling, general and administrative expenses Marketing costs associated with future product development and sales incurred on acquisition of Tower Turbines, Inc. (Note 9) - - - Operating Loss ) Other (Expense) Income Interest Expense ) Interest Income - - 1 Gain on settlement of former employee compensation liability based on terms of Mutual Termination and Release Agreement - - - Excess of the fair market value of the shares over debt settled ) - ) - Total Other (Expense) Income ) Loss from Continuing Operations before Income Tax Provision ) Income tax provision - Loss from Continuing Operations ) Loss from Discontinued Operations, net of income tax - ) ) ) Net Loss $ ) $ ) $ ) $ ) Loss per common share, basic and diluted: Loss from continuing operations $ ) $ ) $ ) $ ) Loss from discontinued operations ) Net Loss $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding, basic and diluted See accompanying notes to consolidated financial statements. 4 Table of Contents Environmental Infrastructure Holdings Corp. Consolidated Statements of Stockholders' Deficit For the Nine Months Ended September 30, 2011 (Unaudited) and for the Year Ended December 31, 2010 CommonStock,$.0001ParValue Total IssuedShares Shares Committed to be Issued AdditionalPaid Accumulated Stockholders' Shares ParValue Shares ParValue InCapital Deficit Deficit Balance, December 31, 2009 $ ) $ ) Additional shares committed to be issued to members of Equisol due to nonreceipt of $1,500,000 by February 5, 2010 per the terms of the membership purchase agreement dated December 7, 2009 - - ) - - Issuance of shares which were committed to be issued to parties at December 31, 2009 ) ) - - - Sales of shares under private placement, net of offering costs of $10 44 - - - Conversion of debt and accrued interest at January 22, 2010 60 - - - Sale of shares in May 2010 75 - - - Exercise of stock options pursuant to cashless exercise provisions 46 - - ) - - Issuance of shares and warrants and shares and warrants committed to be issued for consulting services 80 35 - Issuance of shares and shares committed to be issued pursuant to employment agreements - Interest expense charge resulting from reduction in conversion price of convertible notes and exercise price of warrants pursuant to December 3, 2010 agreement - Net loss for year ended December 31, 2010 - ) ) Balance, December 31, 2010 ) ) Issuance of shares which were committed to be issued to parties at December 31, 2010 ) ) - - - Benficial conversion feature relating to issuance of debt on February 8, 2011 - Issuance of shares to former employee pursuant to Mutual Termination and Release Agreement 15 - - - Conversvion of debt and accrued interest on March 25, 2011 - - - Shares committed to be issued pursuant to employment agreements - - - Net loss for three months ended March 31, 2011 - ) ) Balance, March 31, 2011 ) ) Issuance of shares which were committed to be issued to parties at March 31, 2011 ) ) - - - Issuance of shares for consulting services - - - Issuance of shares to former employee pursuant to Mutual Termination and Release Agreement 88 - - - Benficial conversion feature relating to issuance of debt on May 5, 2011 and June 17, 2011 - Shares committed to be in connection with acquisition of Tower Turbines, Inc. on June 1, 2011 - - - Issuance of shares and shares committed to be issued pursuant to employment agreements 38 71 - Net loss for three months ended June 30, 2011 - ) ) Balance, June 30, 2011 ) ) Issuance of shares which were committed to be issued to parties at June 1, 2011 ) ) - - - Issuance of shares for consulting services - - - Shares issued July 19, 2011 to Warchest Capital and Barclay Lyons, LLC in settlement of Equisol debt ($8,964) and accrued interest )$31,036), including $72,000 excess of the fair market value of the shares ($112,000) over debt settled ($40,000) - - - Shares issued August 22, 2011 to Leland Martin in settlement of Equisol debt ($14,377) and accrued interest ($623), including $22,500 excess of the fair market value of the shares ($37,500) over debt settled ($15,000) - - - Conversion of EIHC debt due Asher Enterprises, Inc. into Company common stock - - - Benficial conversion feature relating to issuance of debt on July 14,2011 - Issuance of shares and shares committed to be issued pursuant to employment agreements 61 - Net loss for three months ended September 30, 2011 - ) ) Balance, September 30, 2011 $ ) $ ) See accompanying notes to consolidated financial statements.  5 Table of Contents Environmental Infrastructure Holdings Corp. Consolidated Statements of Cash Flows For the Nine Months Ended September 30, Cash Flow from Operating Activities Net Loss $ ) $ ) Loss from discontinued operations Adjustments to reconcile net loss to cash used in operating activities: Provision for doubtful accounts - - Depreciation and amortization Amortization of debt discounts Issuance of stock for services Excess of the fair market value of the shares over debt settled - Issuance of debt and stock for marketing expenses related to acquisition of Tower Turbines, Inc. - Gain on settlement of former employee compensation liability based on terms of Mutual Termination and Release Agreement ) - Net change in operating assets and liabilities: Accounts Receivable Inventory Prepaid expenses and other current assets - 45 Accounts payable ) ) Accrued expenses ) Accrued compensation - Accrued interest Net cash provided by (used in) operating activities - continuing operations ) Net cash used in operating activities - discontinued operations ) ) Net cash used in operating activities ) ) Cash Flow from Investing Activities Intangible assets additions - - Property and equipment additions - - Net cash provided by (used in) investing activities - continuing operations - - Net cash provided by (used in) investing activities - discontinued operations - ) Net cash provided by (used in) operating activities - ) Cash Flow from Financing Activities Increases in debt - Repayment ofdebt ) ) Repayment of secured promissory note payable to related party ) - Loans to XIOM (discontinued operation) - ) Proceeds from private placement and private offerings of common stock, net of offering costs - Net cash provided by (used in) financing activities - continuing operations ) Net cash provided by (used in) financing activities - discontinued operations - Net cash provided by (used in) financing activities ) Increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period Less cash and cash equivalents of discontinued operations at end of period ) ) Cash and cash equivalents of continuing operations at end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income taxes paid $
